Order entered October 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00627-CV

                         IN THE INTEREST OF M.S.S., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-23320

                                           ORDER
       We GRANT court reporter Cassandra Anderson’s October 8, 2015 request for extension

of time to file record and ORDER the reporter’s record be filed no later than October 16, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE